DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1, 3-14, 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 14, 19 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest at least one processor; at least one non-transitory memory storing computer program code; the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to at least: determine a location of a hand-held electronic device; render visual augmented reality content for display on a display of the hand-held electronic device, based on the location of the hand-held electronic device; estimate a location of a user of the hand-held electronic device, different from the location of the hand-held electronic device; render aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user; 2Appl. No.: 16/957,756Reply to Office Action of: 01/13/2022 determine that the location of the hand-held electronic device is in a virtual space that is demarcated by a virtual boundary; determine that the hand-held electronic device has crossed the virtual boundary without the location of the user crossing the virtual boundary, such that the location of the hand- held electronic device is outside the virtual boundary and the location of the user is inside the virtual boundary; and continue to render the aural augmented reality content, associated with the virtual space, for output to the user, based on the location of the user being inside the virtual boundary, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (01/13/) addressed the previous set of claims with regards to the combined teaches of  Reitan (US 2013/0249947) and Mulders (US 10,225,737). Those references describe, teach and suggest a system being able to determine the location of a mobile device, and provide visual content based on the location of the dive. Rendering the visual content as an augmented reality at the location to the user. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of Reitan and Mulders. Those references do not describe, teach or suggest the concepts of at least one processor; at least one non-transitory memory storing computer program code; the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus to at least: determine a location of a hand-held electronic device; render visual augmented reality content for display on a display of the hand-held electronic device, based on the location of the hand-held electronic device; estimate a location of a user of the hand-held electronic device, different from the location of the hand-held electronic device; render aural augmented reality content for output to the user of the hand-held electronic device, based on the location of the user; 2Appl. No.: 16/957,756Reply to Office Action of: 01/13/2022 determine that the location of the hand-held electronic device is in a virtual space that is demarcated by a virtual boundary; determine that the hand-held electronic device has crossed the virtual boundary without the location of the user crossing the virtual boundary, such that the location of the hand- held electronic device is outside the virtual boundary and the location of the user is inside the virtual boundary; and continue to render the aural augmented reality content, associated with the virtual space, for output to the user, based on the location of the user being inside the virtual boundary. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
2.	In view of (US 10,225,737), Mulders discloses a system that involves executing first authentication for a user by using a single sensor or first combination of sensors. Action is determined as authentication action when a situation is not a predetermined situation. A second combination of sensors is determined among a set of sensors, where the set of sensors include a GPS receiver, a gyroscope, a velocimeter, a rotation vector sensor, an accelerometer, a light sensor, a proximity sensor, an orientation sensor, a gravity sensor, a touch panel, a microphone, a magnetic sensor, and a camera. Second authentication of the user is executed by using the second combination of sensors. A machine-learning program or algorithm is incorporated into an authentication program to reduce or increase a level of authentication of a mobile device and the user based on previous authentication requests for a same or similar service or request. The method enables executing the authentication program to authenticate the user by comparing data or information when the user is enrolled, thus identifying the user for authentication purposes and a position, situation, or actions of the mobile device in a rapid manner, thus preventing unauthorized access to the device or service (see col. 7, lines 20-30). 

In view of (US 2013/0249947), Reitan discloses a system that involves providing an augmented reality environment. A data is received from a third party application programming interface (API). The augmented reality environment is combined with the data from the third party API. The data is mapped and blended with the augmented reality environment. Another data is received from two local users. The latter data is generated by input/output (I/O) devices e.g. mouse, where the I/O devices provide the user with access to the augmented reality environment. The augmented reality environment is projected onto real objects. The method enables compiling and loading a smart device engine, virtual reality component and a virtual control panel onto the user's mobile device so as to improve performance in the rendering of the augmented-reality environment. The method enables pre-blending and mapping images from the selected video media streams to an idealized spherical virtual dome, where the pre-blending and mapping process is driven by a graphics processing unit (GPU) of a playback device and performed as a post-production step before sending content to the playback device, thus eliminating the necessity of switching or blending of the images from selected video media streams, and hence reducing number of video media streams to be selected (fig. 3A, ¶ 0053-0059, 0254,0261-0264).

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651